
	
		II
		110th CONGRESS
		1st Session
		S. 405
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2007
			Mrs. Feinstein (for
			 herself and Mr. Ensign) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to specify the purposes for which funds provided under part A of title I
		  may be used.
	
	
		1.Short titleThis Act may be cited as the
			 Title I Integrity Act of
			 2007.
		2.Direct and
			 indirect instructional servicesSubpart 1 of part A of title I of the
			 Elementary and Secondary Education Act of
			 1965 (20
			 U.S.C. 6311 et seq.) is amended by adding at the end the
			 following:
			
				1120C.Direct and
				indirect instructional services
					(a)In
				general
						(1)Use of
				fundsNotwithstanding any other provision of this Act, a local
				educational agency shall use funds received under this part only for direct
				instructional services and indirect instructional services.
						(2)Limitation on
				indirect instructional servicesA local educational agency may
				use not more than 10 percent of funds received under this part for indirect
				instructional services.
						(b)Instructional
				services
						(1)Direct
				instructional servicesIn this section, the term direct
				instructional services means—
							(A)the
				implementation of instructional interventions and corrective actions to improve
				student achievement;
							(B)the extension of
				academic instruction beyond the normal school day and year, including during
				summer school;
							(C)the employment of
				teachers and other instructional personnel, including providing teachers and
				instructional personnel with employee benefits;
							(D)the provision of
				instructional services to prekindergarten children to prepare such children for
				the transition to kindergarten;
							(E)the purchase of
				instructional resources, such as books, materials, computers, other
				instructional equipment, and wiring to support instructional equipment;
							(F)the development
				and administration of curricula, educational materials, and assessments;
							(G)the
				transportation of students to assist the students in improving academic
				achievement;
							(H)the employment of
				title I coordinators, including providing title I coordinators with employee
				benefits; and
							(I)the provision of
				professional development for teachers and other instructional personnel.
							(2)Indirect
				instructional servicesIn this section, the term indirect
				instructional services includes—
							(A)the purchase or
				provision of facilities maintenance, gardening, landscaping, or janitorial
				services, or the payment of utility costs;
							(B)the payment of
				travel and attendance costs at conferences or other meetings;
							(C)the payment of
				legal services;
							(D)the payment of
				business services, including payroll, purchasing, accounting, and data
				processing costs; and
							(E)any other
				services determined appropriate by the Secretary that indirectly improve
				student
				achievement.
							.
		
